DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/16/2021 which amended claims 1, 6 and 8. Claims 1-14 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Plut (US 2005/0057542) in view of Yanagisawa (US 2004/0046940).
Regarding Claim 1, Plut discloses a projection apparatus (Figure 6A; Display Device 10) comprising: 
a solid-state light source module (Figure 2A; Light Source 64) having a solid-state light source (see Paragraphs [0044] and [0049]) and a first casing (Figure 1; Base 
a high-voltage power source (Figure 2A; Power Supply 66) electrically connected to the solid-state light source (Figure 2A; Light Source 64) for providing electrical power to drive the solid-state light source to emit light (see Paragraph [0057]); 
an image-forming-light generating module (Figure 3A; Optical Modulation Device 102) having a second casing (Figure 3A; Projection Chamber 14); 
an insulation ring (Figure 6A; Paragraph [0134]; Collar 204 and/or Rubber Seal) connected to the first casing (Figure 6A; Base 12) and the second casing (Figure 6A; Projection Chamber 14) to make the first casing (Figure 6A; Base 12) and the second casing (Figure 3A; Projection Chamber 14) fixedly connected to each other via the insulation ring (Figure 6A; Paragraph [0134]; Collar 204 and/or Rubber Seal) and insulate the first casing (Figure 6A; Base 12) from the second casing (see Paragraphs [0088] and [0134]; wherein it is disclosed that collar 204 is made of a rigid plastic, which is an insulating material and wherein it is also disclosed that one or more rubber seals that reduce heat conduction may be placed at the coupling between positional interface 16 and housing 20 of base 12 or between positional interface 16 and housing 29 of projection chamber 20); and 
a projection lens module (Figure 3A; Projection Lens System 112) connected to the image-forming-light generating module (Figure 3A; Optical Modulation Device 102) for projecting an image generated by light emitted from the solid-state light source (Figure 2A; Light Source 64) after the light enters the image-forming-light generating 
Plut does not expressly disclose that the first casing is a first metal casing and that the second casing is a second metal casing.
Yanagisawa discloses a projection apparatus (Figure 2) comprising: 
a light source module (Figure 2; Optical Unit 4) having a light source (Figure 2; Light Source 411) and a first metal casing (Figure 3; Lower Light Guide 48), the light source (Figure 2; Light Source 411) being disposed in the first metal casing (see Paragraph [0136]; wherein it is disclosed that the light source 411 is accommodated in the light source accommodating portion 481 of the lower light guide 48); 
a high-voltage power source electrically connected to the light source (Figure 2; Light Source 411) for providing electrical power to drive the light source (Figure 2; Light Source 411) to emit light (see Paragraph [0106]; wherein it is disclosed that the optical unit 4 is electrically connected with a power source from which electric power is supplied through a power cable for supplying the electric power to the light source 411 of the optical unit 4); 
an image-forming-light generating module (Figure  5; Optical Device 44) having a second metal casing (Figure 5; Heat Conductive Frames 484 and 485).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first and second casing of Plut such that the first casing is a first metal casing and the second casing is a second metal casing, as taught by Yanagisawa, because doing so would allow for the cooling efficiency of the liquid crystal panels to be enhanced (see Yanagisawa Paragraph [0244]).
Regarding Claim 2, Plut as modified by Yanagisawa discloses the limitations of claim 1 as detailed above.
Plut further discloses a thread structure is formed on the insulation ring (see Paragraph [0088]; wherein it is disclosed that collar 204 may be made of a rigid plastic and that screwing threads may also be used for attachment between bendable tubing 202 and base 12 (or projection chamber 14)), a first screw hole is formed on the first metal casing (Figure 1; Base 12) corresponding to a first end of the thread structure (see Paragraph [0088]; wherein when screwing threads are used for attachment between bendable tubing 202 and base 12 (or projection chamber 14) a male and female are necessary, therefore the base 12 inherently would have corresponding threads), a second screw hole is formed on the second metal casing (Figure 3A; Projection Chamber 14) corresponding to a second end of the thread structure (see Paragraph [0088]; wherein when screwing threads are used for attachment between bendable tubing 202 and base 12 (or projection chamber 14) a male and female are necessary, therefore the projection chamber 14 inherently would have corresponding threads), and the first screw hole (see Paragraph [0088]) and the second screw hole (see Paragraph [0088]) are screwed on the thread structure respectively, so as to make the first metal casing (Figure 1; Base 12) and the second metal casing (Figure 3A; Projection Chamber 14) screwed on the insulation ring and separate from each other (see Paragraph [0088]; wherein upon utilizing the rigid plastic collar 204 and screwing threads the base 12 and projection chamber 14 would be thermally insulated from each other).
Regarding Claim 3, Plut as modified by Yanagisawa discloses the limitations of claim 2 as detailed above.
Plut as modified by Yanagisawa further discloses a distance between the first metal casing (Plut Figure 1; Base 12) and the second metal casing (Plut Figure 3A; Projection Chamber 14) is larger than or equal to 4mm (see Plut Figure 6A and Paragraph [0092]; wherein it is disclosed that tubing 202 has a length between about 1 inch and about 24 inches is suitable for many applications. Thereby, the distance between the base 12 and projection chamber 14 is larger than 4 mm).
Regarding Claim 4, Plut as modified by Yanagisawa discloses the limitations of claim 1 as detailed above.
Plut further discloses the insulation ring (Figure 6A; Paragraph [0134]; Collar 204 and/or Rubber Seal) sleeves the first metal casing (Figure 1; Base 12) and the second metal casing (Figure 3A; Projection Chamber 14) in a screw-locking manner (see Paragraph [0088]; wherein it is disclosed that collar 204 may be made of a rigid plastic and that screwing threads may also be used for attachment between bendable tubing 202 and base 12 (or projection chamber 14)).
Regarding Claim 5, Plut as modified by Yanagisawa discloses the limitations of claim 4 as detailed above.
Plut further discloses a distance between the first metal casing (Figure 1; Base 12) and the second metal casing (Figure 3A; Projection Chamber 14) is larger than or equal to 4mm (see Figure 6A and Paragraph [0092]; wherein it is disclosed that tubing 202 has a length between about 1 inch and about 24 inches is suitable for many .

Claims 6-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plut (US 2005/0057542) as modified by Yanagisawa (US 2004/0046940) as applied to claim 1, in view of Baker et al (US 2013/0127153; hereinafter referred to as Baker).
Regarding Claim 6, Plut as modified by Yanagisawa discloses the limitations of claim 1 as detailed above.
Plut as modified by Yanagisawa does not expressly disclose that the projection apparatus further comprises at least one first screw and at least one second screw, the insulation ring is disposed through the first metal casing and the second metal casing respectively, the at least one first screw is screwed into the first metal casing and the insulation ring in a radial direction to fix the first metal casing on the insulation ring, and the at least one second screw is screwed into the second metal casing and the insulation ring in a radial direction to fix the second metal casing to the insulation ring.
Baker discloses an apparatus (Figure 6) that comprises at least one first screw (Figure 6; Rightmost Adjustable Fastener 142) and at least one second screw (Figure 6; Leftmost Adjustable Fastener 142), a ring (Figure 6; Connecting Sleeve 140) sleeves a first casing (Figure 6; Hollow Second Tube 130) and a second casing (Figure 6; Hollow First Tube 120) respectively, the at least one first screw (Figure 6; Rightmost Adjustable Fastener 142) is screwed into the first casing (Figure 6; Hollow Second Tube 130) and the ring (Figure 6; Connecting Sleeve 140) in a radial direction to fix the ring (Figure 6; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Plut as modified by Yanagisawa such that the projection apparatus further comprises at least one first screw and at least one second screw, the insulation ring is disposed through the first metal casing and the second metal casing respectively, the at least one first screw is screwed into the first metal casing and the insulation ring in a radial direction to fix the first metal casing on the insulation ring, and the at least one second screw is screwed into the second metal casing and the insulation ring in a radial direction to fix the second metal casing to the insulation ring, based upon the teachings of Baker, because doing so would provide an airtight connection between the housings being joined (see Baker Paragraph [0001]).
Although Baker does not expressly disclose that the insulation ring is disposed through the first metal casing and the second metal casing, one of ordinary skill in the art would find it an obvious matter of design choice to do so as it appears that the projection apparatus would perform equally well (functionally equivalent) if the insulation ring were disposed through the first and second casing, rather than the ring being sleeved on the first and second casing, as is demonstrated in the disclosure of Baker.
Regarding Claim 7, Plut as modified by Yanagisawa discloses the limitations of claim 6 as detailed above.
Plut as modified by Yanagisawa and Baker further discloses a distance between the first metal casing (Plut Figure 1; Base 12) and the second metal casing (Plut Figure 3A; Projection Chamber 14) is larger than or equal to 4mm (see Plut Figure 6A and Paragraph [0092]; wherein it is disclosed that tubing 202 has a length between about 1 inch and about 24 inches is suitable for many applications). 
Regarding Claim 8, Plut as modified by Yanagisawa discloses the limitations of claim 1 as detailed above.
Plut as modified by Yanagisawa does not expressly disclose that the projection apparatus further comprises at least one first screw and at least one second screw, the insulation ring sleeves the first metal casing and the second metal casing respectively, the at least one first screw is screwed into the insulation ring and the first metal casing in a radial direction to fix the insulation ring on the first metal casing, and the at least one second screw is screwed into the insulation ring and the second metal casing in a radial direction to fix the insulation ring on the second metal casing.
Baker discloses an apparatus (Figure 6) that comprises at least one first screw (Figure 6; Rightmost Adjustable Fastener 142) and at least one second screw (Figure 6; Leftmost Adjustable Fastener 142), a ring (Figure 6; Connecting Sleeve 140) sleeves a first casing (Figure 6; Hollow Second Tube 130) and a second casing (Figure 6; Hollow First Tube 120) respectively, the at least one first screw (Figure 6; Rightmost Adjustable Fastener 142) is screwed into the ring (Figure 6; Connecting Sleeve 140) and the first casing (Figure 6; Hollow Second Tube 130) in a radial direction to fix the ring (Figure 6; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Plut as modified by Yanagisawa such that the projection apparatus further comprises at least one first screw and at least one second screw, the insulation ring sleeves the first metal casing and the second metal casing respectively, the at least one first screw is screwed into the insulation ring and the first metal casing in a radial direction to fix the insulation ring on the first metal casing, and the at least one second screw is screwed into the insulation ring and the second metal casing in a radial direction to fix the insulation ring on the second metal casing, as taught by Baker, because doing so would provide an airtight connection between the housings being joined (see Baker Paragraph [0001]).
Regarding Claim 9, Plut as modified by Yanagisawa and Baker discloses the limitations of claim 8 as detailed above.
Plut as modified by Yanagisawa and Baker further discloses a distance between the first metal casing (Plut Figure 1; Base 12) and the second metal casing (Plut Figure 3A; Projection Chamber 14) is larger than or equal to 4mm (see Plut Figure 6A and Paragraph [0092]; wherein it is disclosed that tubing 202 has a length between about 1 inch and about 24 inches is suitable for many applications).
Regarding Claim 12, Plut as modified by Yanagisawa discloses the limitations of claim 1 as detailed above.
Plut as modified by Yanagisawa does not expressly disclose that the projection apparatus further comprises at least one first screw and at least one second screw, two first skirt structures are formed on the insulation ring and the first metal casing respectively, two second skirt structures are formed on the insulation ring and the second metal casing respectively, the at least one first screw is screwed into the two second skirt structures to fix the second metal casing to the insulation ring, and the at least one second screw is screwed into the two first skirt structures to fix the first metal casing to the insulation ring.
Baker discloses an apparatus (Figure 6) that comprises at least one first screw (Figure 6; Rightmost Adjustable Fastener 142) and at least one second screw (Figure 6; Leftmost Adjustable Fastener 142), two first skirt structures are formed on a ring (Figure 6; Connecting Sleeve 140) and a first casing (Figure 6; Hollow First Tube 120) respectively (see Figure 6 and Paragraph [0022]), two second skirt structures are formed on the ring (Figure 6; Connecting Sleeve 140) and the second casing respectively (Figure 6; Hollow Second Tube 130), the at least one first screw (Figure 6; Rightmost Adjustable Fastener 142) is screwed into the two second skirt structures to fix the second casing (Figure 6; Hollow Second Tube 130) to the ring (Figure 6; Connecting Sleeve 140; Paragraph [0022]), and the at least one second screw (Figure 6; Leftmost Adjustable Fastener 142) is screwed into the two first skirt structures to fix the first casing (Figure 6; Hollow First Tube 120) to the ring (Figure 6; Connecting Sleeve 140; Paragraph [0022]).

Regarding Claim 13, Plut as modified by Yanagisawa and Baker discloses the limitations of claim 12 as detailed above.
	Plut as modified by Yanagisawa and Baker further discloses a distance between the first casing (Plut Figure 1; Base 12) and the second casing (Plut Figure 3A; Projection Chamber 14) is larger than or equal to 4mm (see Plut Figure 6A and Paragraph [0092]; wherein it is disclosed that tubing 202 has a length between about 1 inch and about 24 inches is suitable for many applications). Thereby, upon combination with the apparatus of Baker a distance between the at least one first screw (Baker Figure 6; Rightmost Adjustable Fastener 142) and the at least one second screw (Baker Figure 6; Leftmost Adjustable Fastener 142) would likewise be larger than 4mm.
Regarding Claim 14, Plut as modified by Yanagisawa and Baker discloses the limitations of claim 12 as detailed above.
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Plut (US 2005/0057542) as modified by Yanagisawa (US 2004/0046940) as applied to claim 1, in view of Liu (US 8,152,572).
Regarding Claim 10, Plut as modified by Yanagisawa discloses the limitations of claim 1 as detailed above.
Plut as modified by Yanagisawa does not expressly disclose at least one first hook is formed on one of the insulation ring and the first metal casing, a first engaging slot is formed on the other one of the insulation ring and the first metal casing corresponding to the at least one first hook, the at least one first hook is engaged with the first engaging slot to fix the first metal casing to the insulation ring, at least one second hook is formed on one of the insulation ring and the second metal casing, a second engaging slot is formed on the other one of the insulation ring and the second metal casing corresponding to the at least one second hook, and the at least one second hook is engaged with the second engaging slot to fix the second metal casing to the insulation ring.
Liu discloses at least one first hook (Figure 11; Hook 51) formed on a ring (Figure 11; Insulation Body 20) and a first engaging slot (Figure 12; Engaging Holes 62) is formed on a first casing (Figure 12; Insulation Body 20) corresponding to the at least one first hook (see Column 3, Lines 50-53), the at least one first hook (Figure 11; Hook 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Plut as modified by Yanagisawa such that at least one first hook is formed on one of the insulation ring and the first metal casing, a first engaging slot is formed on the other one of the insulation ring and the first metal casing corresponding to the at least one first hook, the at least one first hook is engaged with the first engaging slot to fix the first metal casing to the insulation ring, at least one second hook is formed on one of the insulation ring and the second metal casing, a second engaging slot is formed on the other one of the insulation ring and the second metal casing corresponding to the at least one second hook, and the at least one second hook is engaged with the second engaging slot to fix the second metal casing to the insulation ring, based upon the disclosure of Liu, wherein upon combination the collar 204 and/or rubber seal, base 12 and projection chamber 14 arrangement of Plut would be provided with the hook and engaging hole arrangement taught by Liu because doing so would provide an insulation ring which is easily manufactured and which provides a reliably firm connection (see Liu Column 1, Lines 50-52).
Regarding Claim 11, Plut as modified by Yanagisawa and Liu discloses the limitations of claim 10 as detailed above.
Plut as modified by Yanagisawa further discloses a distance between the first metal casing (Plut Figure 1; Base 12) and the second metal casing (Plut Figure 3A; Projection Chamber 14) is larger than or equal to 4mm (see Plut Figure 6A and .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
The applicant alleges on page 8 that “a thread structure 28 could be formed on the insulation ring. A first screw hole 30 is formed on the first metal casing 24 corresponding to a first end P1 of the thread structure. A second screw hole 32 is formed on the second metal casing 26 corresponding to a second end P2 of the thread structure 28. Accordingly, the first screw hole 30 and the second screw hole 32 can be screwed on the thread structure respectively, so as to make the first metal casing 24 and the second metal casing 26 fixed to the insulation ring 18 and separate from each other…”, wherein the present application can generate the inventive effect of the first metal casing is fixedly connected to and electrically insulated from the second metal casing via the insulation ring.
The applicant alleges on page 8 that the collar of Plut is used to increase structural support for longer tubing and change a position of the projection chamber relative to the base via flexibility of the bendable tubing 202 of the positional interface and that if Plut were to adopt the ring fixing design it would change the original principle of operation in Plut’s patent.
The applicant alleges on page 8 that the flexible tubing connection design and the casing position adjustable effect of Plut’s patent are totally different from the ring fixing design and the casing insulation effect of the present application, and Plut’s patent and the present application contradict each other. More specifically, if Plut’s patent adopts the ring fixing design, it would change the original principle of operation in Plut’s patent and render Plut’s patent unsatisfactory for its intended purpose of flexibly adjusting a position of the projection chamber relative to the base.
The examiner respectfully disagrees with the arguments presented by the applicant.
In response to argument A, the examiner holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the collar and/or rubber seal disclosed by Plut are capable of performing the claimed insulation, and thereby meet the requirements of the claim.
In response to argument B, the examiner reiterates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The collar and/or rubber seal disclosed in Plut is capable of performing the claimed insulation function. Therefore, it meets the claimed limitation. Additionally, Plut further details that one or more rubber seals reduce heat conduction may be placed at the coupling between positional interface 16 and housing 20 of base 12 or between positional interface 16 and housing 29 of projection chamber 20. While the applicant 
In response to argument C, the examiner maintains that contrary to the assertions made by the applicant, the invention of Plut satisfies what is required by the present claim language without rendering the invention inoperable. That is, the invention of Plut discloses a collar 204 as a means of connecting base 12 to projection chamber 14. The collar is made of a rigid plastic. One of ordinary skill in the art would recognize that insulation is an inherent property of plastic and as such it is not necessary for Plut to explicitly state that the plastic collar acts as an insulator. The collar 204 is not designed to be bent/flexible but rather the bendable tubing 202 is responsible for facilitating that feature. As such, the examiner maintains that the Plut reference addresses the limitations requiring the insulation ring connect the first casing and second casing and provide insulation therebetween without deviating from the operational functions of the invention.
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882